              Case 1:20-cv-06539-JMF Document 219 Filed 12/10/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

     In re:                                                    Case No. 1:20-cv-06539 (JMF)

     Citibank August 11, 2020 Wire Transfers                   DECLARATION OF JOHN
                                                               VAUGHAN



                               DECLARATION OF JOHN VAUGHAN

          I, John Vaughan, being duly sworn, state the following under penalty of perjury:

          1.       I am a resident of the State of California, over the age of 18, and competent to

make this statement.

I.        Introduction

          2.       I am a senior loan operations associate at Symphony Asset Management, LLC

(“Symphony”). I have worked at Symphony for six years. I have worked in loan operations that

entire time. I submit this declaration as my testimony in support of Symphony’s defense of

claims asserted by Citibank, N.A. (“Citibank”) in this action.

          3.       In my role as senior loan operations associate, I am familiar with and have first-

hand knowledge of the facts in this declaration. I have knowledge regarding Symphony’s

internal structure and operations. I am also aware of our clients’ holdings in Revlon’s $1.8

billion term loan facility issued in 2016, and am familiar with the events surrounding our clients’

receipt of payments from Citibank in connection with the Revlon loans on August 11, 2020.

          4.       When Citibank sent the funds on the evening of August 11, 2020, there was no

indication that those payments had been made by mistake. And after I confirmed those payments

with our clients’ custodians the following morning, it was my belief that they were an intentional

paydown of our clients’ 2016 Term Loans. It did not even occur to me, until I saw “error

notices” sent by Citibank later on August 12, that the payments could have possibly been made


                                                     1
        Case 1:20-cv-06539-JMF Document 219 Filed 12/10/20 Page 2 of 12




by mistake. I have never seen or even heard of an instance in which a bank mistakenly paid the

full and exact amounts owed on an outstanding loan, including both principal and interest.

II.    Background

       5.       Symphony is a fund manager for certain collateralized loan obligations (“CLOs”),

private funds, mutual funds, and separately managed accounts (“SMAs”). The client funds are:

               Ten CLOs managed by Symphony invested in the 2016 Term Loans: California

                Street CLO IX Limited Partnership, California Street CLO XII Ltd. (F/K/A)

                Symphony CLO XII Ltd., Symphony CLO XIV Ltd., Symphony CLO XV Ltd.,

                Symphony CLO XVI Ltd. (F/K/A) Symphony XVI Funding LLC, Symphony

                CLO XVII Ltd., TCI-Symphony CLO 2016-1 Ltd., Symphony CLO XVIII Ltd.,

                TCI-Symphony CLO 2017-1 Ltd, and SCOF-2 Ltd.,

               Ten mutual funds managed by Symphony invested in the 2016 Term Loans:

                Nuveen Senior Income Fund, Nuveen Diversified Dividend and Income Fund,

                Nuveen Floating Rate Income Fund, Nuveen Floating Rate Income Opportunity

                Fund, Nuveen Credit Strategies Income Fund, Nuveen Symphony High Yield

                Income Fund (F/K/A/) Nuveen Symphony Credit Opportunities Fund, Nuveen

                Symphony Floating Rate Income Fund, Nuveen Short Duration Credit

                Opportunities Fund, Principal Funds Inc. Diversified Real Asset Fund, Goldman

                Sachs Trust II – Goldman Sachs Multi-Manager Non-Core Fixed Income Fund

               Six SMAs managed by Symphony invested in the 2016 Term Loans: Municipal

                Employees’ Annuity & Benefit Fund of Chicago, Symphony Floating Rate Senior

                Loan Fund, Principal Diversified Real Asset CIT (F/K/A) Diversified Real Asset

                CIT, Menard Inc., Pensiondanmark Pensionsforsikringsaktieselskab, BayCity




                                                2
        Case 1:20-cv-06539-JMF Document 219 Filed 12/10/20 Page 3 of 12




                Alternative Investment Funds SICAV-SIF – BayCity US Senior Loan Fund

                (F/K/A/) Symphony Alternative Investment Funds SICAV-SIF – Symphony US

                Senior Loan Fund

               Four private funds managed by Symphony invested in the 2016 Term Loans:

                BayCity High Yield Income Fund LP (F/K/A) Bay City Credit Opportunities

                Fund LP, BayCity Long-Short Credit Master Fund Ltd. (F/K/A/) Symphony

                Long-Short Credit Master Fund Ltd., BayCity Senior Loan Master Fund Ltd.

                (F/K/A) Symphony Senior Loan Master Fund Ltd., Nomura Multi-Managers

                Fund Global Bond.

       6.       Symphony’s front office is responsible for making investment determinations on

behalf of our clients. Our back office, which is where I work, is responsible for the day-to-day

support of trade activity. It also serves as the main point of contact between Symphony and

prime brokers, custodians, and other service providers.

III.   The Revlon 2016 Term Loans

       7.       In 2016, Revlon issued approximately $1.8 billion of debt pursuant to a credit

agreement (the “2016 Credit Agreement”). At the outset, and for several years thereafter,

Citibank served as the lenders’ administrative agent under the 2016 Credit Agreement.

       8.       As of August 11, 2020, the thirty Symphony clients listed above held 2016 Term

Loans issued by Revlon under the 2016 Credit Agreement. Those clients were lenders to Revlon

at that time. Out of the entire facility, Symphony’s clients held approximately $109,673,303.59

of the 2016 Term Loans.

IV.    The Payoff of the 2016 Term Loans




                                                 3
        Case 1:20-cv-06539-JMF Document 219 Filed 12/10/20 Page 4 of 12




       9.      At around 2:30 P.M. PDT on August 11, 2020, each of Symphony’s clients that

held 2016 Term Loans received, by wire transfer, a payment of the outstanding principal and

accrued interest they were owed. The funds were accepted for deposit into each of the clients’

accounts, which are maintained at various banks, including CIBC Mellon, U.S. Bank, State

Street, Mitsubishi UFJ, Deutsche Bank, and Bank of New York Mellon. The payment

confirmation accompanying each transfer stated that the payments were made on account of the

Revlon 2016 Term Loans. True and correct copies of statements confirming the wire transfers

are at DX-0798, DX-0800-02, DX-0825-48.

       10.     The amounts that Symphony’s clients received were identical to the outstanding

principal and accrued interest owed to them under the 2016 Term Loan as of August 11, 2020.

       11.     The specific amounts owed to and received by the clients are as laid out in the

attached Appendix A.

       12.     The transfers were sent by wire to the 2016 Term Lenders’ bank accounts. The

transfers were not accompanied by any notice of mistake or other documentation indicating that

the funds had been sent in error. Each of the wire transfers were deposited into each lender’s

account on the afternoon of August 11 (Pacific Time).

       13.     I first learned about the August 11 payment on the morning of August 12, 2020. I

live and work in San Francisco. At a little after 8:00 A.M. PDT, I spoke by phone with Scott

Caraher, who works at Symphony in the front office. Scott asked me to check with all the

custodians handling the accounts of the 2016 Term Lenders to confirm whether our clients had

received full principal and interest on the 2016 Term Loans.

       14.     Based on Mr. Caraher’s direction, I began reaching out to the custodians, by email

and by phone, asking them to confirm whether they had received a full paydown. Starting at




                                                4
        Case 1:20-cv-06539-JMF Document 219 Filed 12/10/20 Page 5 of 12




approximately 8:30 A.M. PDT, I emailed or phoned representatives from each of the custodians

or trustees overseeing the accounts for Symphony’s clients who were invested in the 2016 Term

Loans, and received confirmation from them that all of those Term Loans had been paid in full.

The following exhibits are true and correct copies of my written communications with the

custodians: DX-0640, DX-0577, DX-0501, DX-0533, DX-0562, DX-0549, DX-0551, DX-0503,

DX-0552, DX-0562 at SYMPHONY_CITI_00000232-242.

       15.     I also received confirmation from several custodians, on the morning of August

12, that they had applied the funds on their own initiative as a paydown in the records they

maintain for the client funds. True and correct copies of such confirmations are, for Bank of

New York Mellon, DX-0503 and DX-0562 at SYMPHONY_CITI_00000235; for Mitsubishi

UFJ, DX-0721; and for Deutsche Bank, DX-0562 at SYMPHONY_CITI_00000232.

       16.     In another instance, at 8:45 A.M. PDT, I reached out to the team at U.S. Bank,

one of the custodians for our client funds, and asked them to confirm that our clients had

received full paydowns on their 2016 Term Loans. A true and correct copy of that e-mail is DX-

0640. Dominique Kemp, a U.S. Bank employee, responded with confirmation that the money

had been received and asking for a notice. I replied that “there are no paydown notices” and

explained that “[t]he payment matches our position.” Id. I then asked U.S. Bank to “apply the

full paydown,” as a number of other custodians had already done. Id. I would not have asked

the custodian to apply the paydown if I had not been confident that the payment was in fact a full

paydown.

       17.     Symphony also maintains an internal recordkeeping system for our clients and

their investments. We use software called Wall Street Office (“WSO”). In a Slack message that

I sent the morning of August 12, I informed Samantha Nguyen, who also works in Symphony’s




                                                5
        Case 1:20-cv-06539-JMF Document 219 Filed 12/10/20 Page 6 of 12




back office, that there was a full paydown on Revlon. Thereafter she applied the paydown in our

WSO system. A true and correct copy of this Slack message is DX-1003. I would not have told

her that there was a full paydown if it had not been my understanding that the loans had been

paid down. True and correct copies of screenshots from Symphony’s WSO system, showing the

date and time of Samantha’s entries, made at my direction, are Exhibits DX-0964-1001.

       18.     Prior to receiving Citibank’s message stating that the principal payment included

with the August 11 transfer had occurred by mistake, I did not believe the payments were

erroneous. All the circumstances surrounding the payment suggested that Revlon had

intentionally paid down the loans. First, our clients had all received the exact amount of

principal and interest they were owed. Second, the transaction confirmations stated that the

payments were on behalf of the Revlon 2016 Term Loan. Third, our clients received interim

interest and the payment was made in the middle of an interest period. In my experience, interim

interest is generally paid when there is a prepayment of the loan or an update or amendment to

the contract. Given that this payment included the exact amount of outstanding principal along

with the interest amount, it seemed obvious that, of those possibilities, this was a full prepayment

of the loan. Lastly, I have never seen an accidental payment of the exact amount outstanding on

a loan across positions, and had no reason to think that had happened here.

       19.     My supervisor, Eric Lee, was on vacation on August 12, so I reached out to him

via Slack to inform him of the paydown around 9:51 A.M. PDT that morning. I told him that our

clients had received a full paydown on the Revlon Term Loans, and that Mr. Caraher was calling

me “a ton.” A true and correct copy of our Slack exchange is DX-1002 at

SYMPHONY_CITI_00007262. Mr. Lee wrote back to me, “Just missed the paydown?

Optional?” and “Any error?” Id. I understood him to be asking whether the paydown had been




                                                 6
        Case 1:20-cv-06539-JMF Document 219 Filed 12/10/20 Page 7 of 12




an optional prepayment and whether our operations team may have made an “error[,]” perhaps

by missing receipt of the paydown. I explained to him that the paydown was just unexpected,

considering that the Revlon Term Loans were trading at a steep discount. Id. at ‘263. I did not

take Mr. Lee to be suggesting that Citibank may have made an error in sending our clients the

exact amounts of outstanding principal and interest on their Term Loans. Mr. Lee then

instructed me to ensure that the payment was booked so that the Net Asset Value of the relevant

clients would be correctly reflected in our system. Id.

V.     Citibank’s Error Notices

       20.     At or around 11:23 A.M. PDT on August 12, Citibank sent notices to our Client

Funds stating that Citibank had “erroneously” sent the “principal amounts” in the August 11,

2020 transfers. See, e.g., DX-0562 at SYMPHONY_CITI_00000318. In subsequent error

notices that Citi sent the same day, it started to remove the reference to “principal amounts.” See

e.g., PX-0889. The notices gave no explanation of how or why such a payment could have been

made in error, or why the notices were being sent almost a day after the payments were

completed.

       21.     It seemed hard to believe that an institution like Citibank could accidentally pay

out loans in the exact amounts owed to the lenders, and, as discussed above, it certainly seemed

to me, when I confirmed the August 11 transfer with our clients’ custodians, that the Revlon

Term Loans were being paid down. It was clear when I later learned of the error notices,

however, that Citibank was claiming it was entitled to the return of the funds and that there

would be a dispute.

       22.     That afternoon, I spoke with Mr. Lee and Mr. Caraher about how to proceed. Mr.

Caraher instructed Mr. Lee and me to direct the various trustees, custodians, and collateral




                                                 7
         Case 1:20-cv-06539-JMF Document 219 Filed 12/10/20 Page 8 of 12




administrators for the relevant clients not to return the funds. Mr. Lee sent me language via

Slack that I then sent to the trustees, custodians, and collateral administrators instructing them to

hold the funds in suspense accounts belonging to each client so that the money would be frozen

until the issue was sorted out. DX-1002 at SYMPHONY_CITI_00007264. The funds now

remain in suspense pursuant to a Temporary Restraining Order issued in this case on August 19,

2020.

         23.   For the same reason – because I understood there was a dispute over the funds – I

directed Samantha Nguyen to reverse the entries in Symphony’s WSO system, in which we had

recorded full paydowns on the loans. See DX-1003.

VI.      Prior to Citibank’s Recall Notice, There Was No Reason to Believe the Payments
         Were Mistaken

         24.   To be clear, I did not believe, and had no reason to believe, prior to receiving

Citibank’s error notices, that the payments were a mistake. As discussed above, the payments

were received, and accepted for deposit into our clients’ accounts, late in the day on August 11,

2020. The payments were made without any accompanying “error notice,” and without any

other indication of a mistake. And the payments were in the exact amount outstanding on our

clients’ 2016 Term Loans. For all of those reasons, it was clear to me, as soon as I received

confirmation that our clients had received the funds, that they had been paid on purpose.

Specifically, it appeared to me that the payments were prepayments on the Revlon 2016 Term

Loans, similar to other prepayments we have seen for other customers in connection with other

loans.

         25.   The absence of a principal payment notice gave me no reason to believe that the

prepayment of the 2016 Term Loans was in error. We often receive payments and paydowns

before we receive notices. That is a common event; certainly far more common than receiving



                                                  8
        Case 1:20-cv-06539-JMF Document 219 Filed 12/10/20 Page 9 of 12




erroneous payments in the exact amount owed on an outstanding loan, which is something I have

never seen before.

       26.    I consider the Revlon 2016 Term Loan to be paid off for all Symphony clients and

indeed generally view loans as paid off upon receipt of the outstanding amounts owed.

                                        *       *      *

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.




                [Rest of page intentionally left blank. Signature on next page.]




                                                9
Case 1:20-cv-06539-JMF Document 219 Filed 12/10/20 Page 10 of 12




Dated: November 12, 2020
       San Francisco, CA



________________________
John Vaughan
                                    Case 1:20-cv-06539-JMF Document 219 Filed 12/10/20 Page 11 of 12

                                                                         Appendix A

                                      Amount of Principal         Amount of Accrued Interest     Total Amount of Principal and     Total Wire Payment by
        Lender Name                Outstanding as of August 11,   Outstanding as of August 11,     Interest Outstanding as of    Citibank on August 11, 2020
                                            2020 ($)                       2020 ($)                    August 11, 2020 ($)                   ($)
  Nuveen Senior Income Fund                2,513,845.03                    21,961.23                     2,535,806.26                   2,535,806.26
 Nuveen Diversified Dividend
      and Income Fund                      746,003.58                       6,517.17                      752,520.75                     752,520.75
 Nuveen Floating Rate Income
            Fund                           5,027,689.97                    43,922.46                     5,071,612.43                   5,071,612.43
 Nuveen Floating Rate Income
      Opportunity Fund                     3,633,536.78                    31,742.98                     3,665,279.76                   3,665,279.76
Nuveen Credit Strategies Income
            Fund                          15,055,796.61                   131,529.11                     15,187,325.72                  15,187,325.72
 Municipal Employees Annuity
  & Benefit Fund of Chicago                1,008,331.09                     8,808.89                     1,017,139.98                   1,017,139.98
 Nuveen Symphony High Yield
        Income Fund                        7,347,134.31                    64,185.38                     7,411,319.69                   7,411,319.69
  Nuveen Symphony Floating
      Rate Income Fund                     3,979,650.76                    34,766.67                     4,014,417.43                   4,014,417.43
 Nuveen Short Duration Credit
     Opportunities Fund                    2,140,156.78                    18,696.65                     2,158,853.43                   2,158,853.43
Symphony Floating Rate Senior
        Loan Fund                          1,488,267.74                    13,001.67                     1,501,269.41                   1,501,269.41
    Principal Funds, Inc. -
  Diversified Real Asset Fund              3,670,168.61                    32,063.00                     3,702,231.61                   3,702,231.61
   California Street CLO IX
      Limited Partnership                  3,853,806.65                    33,667.28                     3,887,473.93                   3,887,473.93
Principal Diversified Real Asset
              CIT                          1,835,083.93                    16,031.51                     1,851,115.44                   1,851,115.44
California Street CLO XII, LTD.            5,878,829.89                    51,358.11                     5,930,188.00                   5,930,188.00
         Menard, Inc.                      3,247,347.84                    28,369.19                     3,275,717.03                   3,275,717.03
BayCity Senior Loan Fund, L.P.
  (FKA) Baycity Senior Loan
   Master Fund LTD (FKA)
Symphony Senior Loan Master
          Fund LTD                         2,484,983.45                    21,709.09                     2,506,692.54                   2,506,692.54
                                   Case 1:20-cv-06539-JMF Document 219 Filed 12/10/20 Page 12 of 12

                                                                        Appendix A

                                     Amount of Principal         Amount of Accrued Interest     Total Amount of Principal and     Total Wire Payment by
        Lender Name               Outstanding as of August 11,   Outstanding as of August 11,     Interest Outstanding as of    Citibank on August 11, 2020
                                           2020 ($)                       2020 ($)                    August 11, 2020 ($)                   ($)
  Symphony CLO XIV, Ltd.                  6,524,108.31                    56,995.34                     6,581,103.65                   6,581,103.65
Nomura Multi Managers Fund -
       Global Bond                        567,439.23                       4,957.21                      572,396.44                     572,396.44
   Symphony CLO XV, Ltd.                  5,466,748.06                    47,758.12                     5,514,506.18                   5,514,506.18
        SCOF-2 LTD.                       3,159,429.45                    27,601.13                     3,187,030.58                   3,187,030.58
  Goldman Sachs Trust II -
Goldman Sachs Multi-Manager
Non-Core Fixed Income Fund                1,311,728.86                    11,459.41                     1,323,188.27                   1,323,188.27
 BayCity High Yield Income
         Fund, L.P.                       645,307.22                       5,637.48                      650,944.70                     650,944.70
  Symphony CLO XVI, LTD.                  3,512,280.70                    30,683.67                     3,542,964.37                   3,542,964.37
       Pensiondanmark
Pensionsforsikringsaktieselskab           3,677,319.95                    32,125.48                     3,709,445.43                   3,709,445.43
  BayCity Long-Short Credit
      Master Fund Ltd.                    4,743,725.56                     2,240.09                     4,745,965.65                   4,745,965.65
 Symphony CLO XVII, LTD.                  3,984,608.15                    34,809.98                     4,019,418.13                   4,019,418.13
BayCity Alternative Investment
Funds SICAV-SIF - BayCity US
       Senior Loan Fund                   1,890,123.97                    16,512.33                     1,906,636.30                   1,906,636.30
  TCI-Symphony 2016-1 Ltd                 3,512,280.51                    30,683.67                     3,542,964.18                   3,542,964.18
 Symphony CLO XVIII, LTD.                 3,385,678.20                    29,577.66                     3,415,255.86                   3,415,255.86
  TCI-Symphony 2017-1 Ltd                 3,381,892.40                    29,544.59                     3,411,436.99                   3,411,436.99
